Last Updated:Case:  3:18-cv-00181-MPM-RP
              February 2018                          Doc #: 31 Filed: 10/30/18 1 of 5 PageID #: 434
FORM 1 (ND/SD MISS. -$1. 201)
                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF MISSISSIPPI
                                        OXFORD DIVISION
   NATASHA BOYLAND                                                                             PLAINTIFF




   v.                                                          CIVIL ACTION
                                                               NO. 3:18-CV-00181-MPM-RP
   FIRST FRANKLIN, A DIVISION OF NATIONAL                                                      DEFENDANTS
   CITY BANK OF INDIANA; DEUTSCHE BANK
   NATIONAL TRUST COMPANY; BANK OF
   AMERICA; SELECT PORTFOLIO SERVICING,
   INC.; AND RUBIN LUBLIN, LLC


                                      CASE MANAGEMENT ORDER
This Order, including all deadlines, has been established with the participation of all parties and can be
modified only by order of the Court on a showing of good cause supported with affidavits, other evidentiary
materials, or reference to portions of the record.

IT IS HEREBY ORDERED:

    1.   ESTIMATED DAYS OF TRIAL:                               2
                                                               ________________

         ESTIMATED TOTAL NUMBER OF WITNESSES:                  6
                                                               ________________

         EXPERT TESTIMONY EXPECTED:        Yes            NO. OF EXPERTS:               2

         Plaintiff may choose to call expert witnesses. Defendants do not anticipate calling any expert
         witnesses.

    2. ALTERNATIVE DISPUTE RESOLUTION [ADR].3LFNRQH

         At the time this Case Management Order is offered it does not appear that alternative dispute
         resolution techniques will be used in this civil action.




    3. CONSENT TO TRIAL BY UNITED STATES MAGISTRATE JUDGE.3LFNRQH
         The parties do not consent to trial by a United States Magistrate Judge.
               Case: 3:18-cv-00181-MPM-RP Doc #: 31 Filed: 10/30/18 2 of 5 PageID #: 435
FORM 1 (ND/SD MISS. -$1. )

    4. DISCLOSURE.3LFNRQH

         The following additional disclosure is needed and is hereby ordered:



         If the parties have not made disclosures as required by the Rules, they must do so no later than
         November 13, 2018.




    5. MOTIONS; ISSUE BIFURCATION.3LFNRQH
         Staged resolution, or bifurcation of the issues for trial in accordance with FED. R. CIV. P. 42
         (b) will not assist in the prompt resolution of this action.




        Statement Not Applicable.




    6. DISCOVERY PROVISIONS AND LIMITATIONS.

         A.       Interrogatories are limited to _______
                                                  25     succinct questions.

         B.                                                 25
                  Requests for Production are limited to BBBBBBBBVXFFLQFWTXHVWLRQV

         &                                                 25 succinct questions.
                  5HTXHVWVIRU$GPLVVLRQVDUHOLPLWHGWR_______

         '.       Depositions are limited to the parties, experts, and no more than

                  _______
                     5    fact witness depositions per party without additional approval of the Court.
                Case: 3:18-cv-00181-MPM-RP Doc #: 31 Filed: 10/30/18 3 of 5 PageID #: 436
FORM 1 (ND/SD MISS.-$1. 201)


         (.       The parties
                  The  parties have
                               have complied
                                    complied with
                                               with the
                                                    the requirements
                                                        requirements of
                                                                     of Local
                                                                        Local Rule
                                                                              Rule 26(I(2)(B)
                                                                                   26(f)(2) and (3)(C) regarding
                                                                                              regarding discovery
                  discovery of electronically stored information and have concluded as follows:
                  of electronically stored information and have concluded as follows:

                   If the parties have not done so, they must institute a litigation hold on any ESI and either
                   disclose or produce upon request discoverable information as may be required by the
                   disclosure and discovery Rules.

                   The parties and any counsel are reminded that they have a strict obligation to preserve any
                   potentially discoverable information which may be stored in electronic form. They are further
                   ORDERED not to delete any ESI related to this matter, including but not limited to e-mails
                   (both those stored on a party's hard drive or through an online internet service such as "gmail"
                   or "yahoo"), electronic texts, social networking sites, word processing documents and
                   spreadsheet documents, etc.




         ). The court imposes the following further discovery provisions or limitations:

              1. The parties have agreed that defendant may obtain a Fed.R.Civ. P. 35 (L.U.Civ.R. 35) medical examination of the
              plaintiff (within subpoena range of the court) by a physician who has not examined the plaintiff, and that defendant may
              arrange the examination without further order of the court. The examination must be completed in time to comply
              with expert designation discovery deadlines.

        ✔     2. Pursuant to FED.R.EVID. 502(d), the attorney-client privilege and the work-product protections are not waived by any
              disclosure connected within this litigation pending before this Court. Further, the disclosures are not waived in any other
              federal or state proceeding.

              3. Plaintiff must execute an appropriate, HIPAA-compliant medical authorization.

        ✔     4. The court desires to avoid the necessity of filing written discovery motions where court participation in an informal
              discussion of the issue might resolve it, even after the parties have been unsuccessful in a good faith attempt to do so.
              Consequently, before a party may serve any discovery motion, counsel must first in good faith as required by Fed. R.
              Civ. P. 37(a)(1). If the attorney conference does not resolve the dispute, counsel must contact the chambers of the
              magistrate judge to request a telephonic conference to discuss the issue as contemplated by Fed. R. Civ. P.16(b)(3)(B)
              (v). Only if the telephonic conference with the judge is unsuccessful in resolving the issue may a party file a discovery
              motion.

        ✔     5. Other:

              Because the plaintiff is proceeding pro se in this action, the court has issued this Case Management
              Order without conducting a case management conference. Defense counsel is directed to confer with
              the plaintiff to assure that discovery matters are clarified before presentation of such matters to the
              court for resolution. Plaintiff is reminded that despite her pro se status, she is expected to abide by
              applicable Federal Rules and the Local Rules of this court and should familiarize herself with them.
               Case: 3:18-cv-00181-MPM-RP Doc #: 31 Filed: 10/30/18 4 of 5 PageID #: 437
FORM 1 (ND/SD MISS. -$1. 201)


            Additional information:




    7. SCHEDULING DEADLINES

                                           NON-JURY TRIAL during a ____________ term of court
         A. Trial. This action is set for ___________________

                            November 4, 2019
             beginning on: _____________________,     9:30
                                                  at ________,  a.m.
                                                               ________, in ________________
                                                                             Oxford          ,

                                                District
             Mississippi, before United States _______________       Michael P. Mills
                                                               Judge ______________________. THE

             ESTIMATED
             THE         NUMBER
                 ESTIMATED      OF DAYS
                            NUMBER      FOR FOR
                                    OF DAYS TRIAL IS __________.
                                                TRIAL        2 ANY
                                                       IS _______. ANYCONFLICTS
                                                                       CONFLICTSWITH
                                                                                 WITH
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             THIS TRIAL DATE MUST BE SUBMITTED IN WRITING TO THE TRIAL JUDGE
             IMMEDIATELY UPON RECEIPT OF THIS CASE MANAGEMENT ORDER.
             IMMEDIATELY UPON RECIEPT OF THIS CASE MANAGEMENT ORDER.

                                                         October 8, 2019
         B. Pretrial. The pretrial conference is set on: _____________________, at ________,
                                                                                   10:00     ________,
                                                                                               a.m.

                 Oxford
             in ________________ , Mississippi, before United States ____________________
                                                                      Magistrate

                   Roy Percy
             Judge________________________.

                                                           June 14, 2019
         C. Discovery. All discovery must be completed by: _____________________.

         D. Amendments. Motions for joinder of parties or amendments to the pleadings must be

                       November 30, 2018
             filed by: _____________________.

         E. Experts. The parties’ experts must be designated by the following dates:

             1. Plaintiff(s):     March 14, 2019                                 .

             2. Defendant(s):     April 15, 2019                                     .
               Case: 3:18-cv-00181-MPM-RP Doc #: 31 Filed: 10/30/18 5 of 5 PageID #: 438
FORM 1 (ND/SD MISS. -$1. 201)


    8. MOTIONS. All dispositive motions and Daubert-type motions challenging another party's expert

         must be filed by: July 5, 2019                  .The deadline for motions in limine is fourteen days

         before the pretrial conference; the deadline for responses is seven days before the pretrial

         conference.


    9. SETTLEMENT CONFERENCE.

       IfAthe parties desire
           SETTLEMENT        judicial assistance
                         CONFERENCE               to settle the case after initialatdiscovery,
                                        is set on:_____________________,             ________,they will contact
                                                                                                ________  in the Court
       to request a date for a settlement conference when they have obtained the discovery necessary to make
         __________________,
       the  conference effective. Mississippi, before United States ________________ Judge

         ____________________.

         AN ADDITIONAL SETTLEMENT CONFERENCE         is set on: _____________________, at ________, ________,

         in __________________, Mississippi, before United States __________________ Judge

         _____________________.

         Seven (7) days before the settlement conference, the parties must submit via e-mail to the magistrate

         judge’s chambers an updated CONFIDENTIAL SETTLEMENT MEMORANDUM. All parties are

         required to be present at the conference unless excused by the Court. If a party believes the scheduled

         settlement conference would not be productive and should be cancelled, the party is directed to inform

         the Court via e-mail of the grounds for their belief at least seven (7) days prior to the conference.



                                                                October 1, 2019
    10. REPORT REGARDING ADR. On or before (7 days before FPTC) ______________________, the parties

         must report to the undersigned all ADR efforts they have undertaken to comply with the Local Rules or

         provide sufficient facts to support a finding of just cause for failure to comply. See L.U.Civ.R.83.7(f)(3).



SO ORDERED:


10/30/2018                                 /s/ Roy Percy
                                          ___________________________________________________________
DATE                                      UNITED
                                          UNITED STATES
                                                    STATES MAGISTRATE
                                                           MAGISTRATE JUDGE
                                                                       JUDGE
